Case: 21-50285   Document: 00516169866   Page: 1   Date Filed: 01/18/2022




          United States Court of Appeals
               for the Fifth Circuit                       United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                                                            January 18, 2022
                            No. 21-50285                     Lyle W. Cayce
                          Summary Calendar                        Clerk


   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Jaime Ivan Montanez-Montanez,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 21-50295
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

   v.

   Jaime Ivan Montanez,

                                               Defendant—Appellant.
Case: 21-50285     Document: 00516169866         Page: 2     Date Filed: 01/18/2022

                                    No. 21-50285
                                  c/w No. 21-50295


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:20-CR-471-1
                            USDC No. 4:20-CR-595-1



   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Jaime Ivan Montanez-Montanez pleaded guilty to illegal reentry, in
   violation of 8 U.S.C. § 1326, and was sentenced to 21 months of
   imprisonment, followed by a three-year term of supervised release. At the
   time of the offense, Montanez-Montanez was serving a three-year term of
   supervised release resulting from a prior illegal reentry conviction. Based on
   the new illegal reentry offense, the district court revoked Montanez-
   Montanez’s prior term of supervised release and sentenced him to 12 months
   of imprisonment, to be served consecutively to the 21-month term.
          In this consolidated appeal of both judgments, Montanez-Montanez
   challenges only the sentence he received following his guilty plea conviction
   on the new illegal reentry offense. He makes no argument challenging the
   revocation of his supervised release or the sentence imposed upon
   revocation. He has thus abandoned any such challenge by failing to brief it.
   See Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993).
          With respect to his new illegal reentry sentence, Montanez-Montanez
   now asserts, for the first time, that the sentencing enhancement in 8 U.S.C.
   § 1326(b) is unconstitutional because it increases the statutory maximum
   sentence based on the fact of a prior felony conviction neither alleged in the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 21-50285      Document: 00516169866          Page: 3   Date Filed: 01/18/2022




                                      No. 21-50285
                                    c/w No. 21-50295

   indictment nor found by a jury beyond a reasonable doubt. He argues that, if
   the Section 1326(b) enhancement is unconstitutional, he is subject to no more
   than two years of imprisonment under Section 1326(a) and, thus, one year or
   less of supervised release. See 18 U.S.C. §§ 3559(a)(5), 3583(b)(3).
          Montanez-Montanez concedes that his challenge is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he seeks to
   preserve the issue for further review. Agreeing that the issue is foreclosed,
   the Government has moved for summary affirmance or, in the alternative, for
   an extension of time to file a brief.
          As the Government argues, and Montanez-Montanez concedes, the
   sole issue raised on appeal is foreclosed by Almendarez-Torres, 523 U.S. at
   239–47. See United States v. Pervis, 937 F.3d 546, 553–54 (5th Cir. 2019).
   Because the issue is foreclosed, summary affirmance is appropriate. See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          The Government’s motion for summary affirmance is GRANTED,
   and the judgments of the district court are AFFIRMED.                    The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED as moot.




                                           3